Case 7:20-cv-10287-VB Document 8 Filed 02/03/21 Page 1of11

 

UNITED STATES DISTRICT COURT pe PD
SOUTHERN DISTRICT OF NEW YORK PO REOR IG ura

JESUS FERNANDEZ, ee mas | 2 l3 .
- ~Jey1 |

Plaintiff,

 

-against- 7:20-CV-10287 (VB)

JOHN OR JANE DOE, MD.; SUPERINTENDENT, ORDER OF SERVICE

Downstate Correctional Facility,

Defendants.

 

 

VINCENT L. BRICCETTI, United States District Judge:

Plaintiff, currently incarcerated in the Bare Hill Correctional Facility, brings this pro se

 

action seeking damages and alleging that the defendants violated his federal constitutional rights.
He sues an unidentified “John or Jane Doe” physician employed in the Downstate Correctional
Facility, as well as the Superintendent of that facility (“Superintendent”). By order dated January
28, 2021, the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in
forma pauperis (“IFP”).! The Court construes Plaintiff amended complaint (ECF 5), which is the
operative pleading, as asserting claims under 42 U.S.C. § 1983.

The Court directs service on the Superintendent, and directs the Attorney General of the
State of New York to provide to Plaintiff and the Court the identity and service address of the
“John or Jane Doe” defendant.

DISCUSSION

A. Service on the Superintendent

 

As Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the Court

and the U.S. Marshals Service to effect service. See Walker v. Schult, 717 F.3d 119, 123 n.6 (2d

 

1 Prisoners are not exempt from paying the full filing fee, even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
Case 7:20-cv-10287-VB Document 8 Filed 02/03/21 Page 2 of 11

Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all
process... in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the Court must order the Marshals Service
to serve if the plaintiff is authorized to proceed IFP). Although Rule 4(m) of the Federal Rules of
Civil Procedure generally requires that a summons and the complaint be served within 90 days of
the date the complaint is filed, Plaintiff is proceeding IFP and could not have served a summons
and the amended complaint on the Superintendent until the Court reviewed the amended
complaint and ordered that a summons be issued for the Superintendent. The Court therefore
extends the time to serve the Superintendent until 90 days after the date that a summons is issued
for the Superintendent. If the amended complaint is not served on the Superintendent within that
time, Plaintiff should request an extension of time for service. See Meilleur v. Strong, 682 F.3d
56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an extension of
time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (summary order)
(“As long as the [plaintiff proceeding IFP] provides the information necessary to identify the
defendant, the Marshals’ failure to effect service automatically constitutes ‘good cause’ for an
extension of time within the meaning of Rule 4(m).”).

To allow Plaintiff to effect service of the amended complaint on the Superintendent
through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals
Service Process Receipt and Return form (“USM-285 form”) for the Superintendent. The Clerk
of Court is further instructed to issue a summons for the Superintendent, and deliver to the
Marshals Service all of the paperwork necessary for the Marshals Service to effect service of the
amended complaint on the Superintendent. Plaintiff must notify the Court in writing if his

address changes, and the Court may dismiss this action if Plaintiff fails to do so.

 
Case 7:20-cv-10287-VB Document 8 Filed 02/03/21 Page 3 of 11

B. Unidentified “John or Jane Doe” defendant

Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court
in identifying an unidentified defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the amended
complaint, Plaintiff supplies sufficient information to permit the New York State Department of
Corrections and Community Supervision (““DOCCS”) to identify the unidentified “John or Jane
Doe” defendant. The “John or Jane Doe” defendant is the female physician who conducted a
medical screening and physical examination of Plaintiff upon his entry into the Downstate
Correctional Facility on a date in January or February 2018. The Court therefore orders the
Attorney General of the State of New York, who is the attorney for and agent of DOCCS, to
ascertain the identity of the “John or Jane Doe” defendant whom Plaintiff seeks to sue here, and
the address where that defendant may be served. The Attorney General must provide this
information to Plaintiff and the Court within sixty days of the date of this order.

Within thirty days of receiving this information, Plaintiff must file a second amended
complaint naming the newly identified defendant. The second amended complaint will replace,
not supplement, the original and amended complaints. A second amended complaint form that
Plaintiff should complete is attached to this order. Once Plaintiff has filed a second amended
complaint, the Court will screen it and, if necessary, issue an order directing service on the newly
identified defendant.

CONCLUSION

The Court directs the Clerk of Court to mail a copy of this order to Plaintiff, together with
an information package.
The Court also directs the Clerk of Court to: (1) issue a summons for the Superintendent

of the Downstate Correctional Facility, (2) complete a USM-285 form with the service address

 
Case 7:20-cv-10287-VB Document 8 Filed 02/03/21 Page 4 of 11

for the Superintendent, and (3) deliver all documents necessary to effect service of the summons
and the amended complaint (ECF 5) on the Superintendent to the U.S. Marshals Service.

The Court further directs the Clerk of Court to mail a copy of this order and the amended
complaint (ECF 5) to the Attorney General of the State of New York, at 28 Liberty Street, New
York, New York 10005.

A second amended civil rights complaint form is attached to this order.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf
Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates
good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated: February 3, 2021
White Plains, New York Vi

VINCENT L. BRICCETTI
United States District Judge

 

 

 
Case 7:20-cv-10287-VB Document 8 Filed 02/03/21 Page 5of11

DEFENDANT AND SERVICE ADDRESS

Superintendent

Downstate Correctional Facility
121 Red Schoolhouse Road
P.O. Box 445

Fishkill, New York 12524-0445

 
 

Case 7:20-cv-10287-VB Document 8 Filed 02/03/21 Page 6 of 11

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

CV
Write the full name of each plaintiff. (Include case number if one has been
assigned)
SECOND AMENDED
~against- COMPLAINT
(Prisoner)

 

Do you want a jury trial?
OY¥es ONo

 

 

 

Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain:,an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

 

Rev. 5/20/16
Case 7:20-cv-10287-VB Document 8 Filed 02/03/21 Page 7 of 11

I. LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or ina
“Bivens” action (against federal defendants). |

CL] Violation of my federal constitutional rights

L] Other:

 

II. PLAINTIFF INFORMATION

Each plaintiff must provide the following information. Attach additional pages if necessary.

 

First Name Middle Initial Last Name

 

State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.

 

Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)

 

Current Place of Detention

 

Institutional Address

 

County, City State Zip Code
II. PRISONER STATUS

Indicate below whether you are a prisoner or other confined person:

L] Pretrial detainee
L) Civilly committed detainee
L] Immigration detainee

C1 Convicted and sentenced prisoner
LC] Other:

 

Page 2

 
Case 7:20-cv-10287-VB Document 8 Filed 02/03/21 Page 8 of 11

IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant 1:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

. County, City State Zip Code

Defendant 2:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 3:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 4:

First Name Last Name Shield #

 

Current Job Title (or other identifying information)

 

 

Current Work Address

 

County, City State Zip Code

Page 3
Case 7:20-cv-10287-VB Document 8 Filed 02/03/21 Page 9 of 11

V. STATEMENT OF CLAIM

Place(s) of occurrence:

 

Date(s) of occurrence:

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were

harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach

additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4

 
Case 7:20-cv-10287-VB Document 8 Filed 02/03/21 Page 10 of 11

 

 

 

 

 

 

 

 

 

INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.

 

 

 

 

 

 

VI. RELIEF

State briefly what money damages or other relief you want the court to order.

 

 

 

 

 

 

 

 

Page 5

 
Case 7:20-cv-10287-VB Document 8 Filed 02/03/21 Page 11 of 11

VI. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by anonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

 

 

Dated Plaintiff's Signature

 

First Name Middle Initial Last Name

 

Prison Address

 

County, City State Zip Code

Date on which | am delivering this complaint to prison authorities for mailing:

Page 6

 
